UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
No. 5:18-cv-200-FL
SHAWNA CANNON LEMON,
Plaintiff,

v. AMENDED COl\/fPLAINT

as “Myers Bigel & Sibley, P.A.” and
“Myers Bigel Sibley & Sajovec, P.A.,”
LYNNE A. BORCHERS and

)

)

)

)

§

MYERS BIGEL, P.A., formerly known )
)

§

UNNAMED OTHERS, )
)

)

Defendants.

NOW COMES Plaintiff SHAWNA CANNON LEMON, by and through counsel,
and pursuant to Fed. R. Civ. P. 8 and 15, complaining against defendant MYERS
BIGEL, P.A. (“MB”), formerly known as “Myers Bigel & Sibley, P.A.” and as “l\/lyers
Bigel Sibley & Sajovec, P.A.” and LYNNE A. BORCHERS (“Borchers”; collectively
With MB, “Defendants”), and UNNAMED OTHERS (individually “Others”); Lemon
alleges and says as follows:

PARTIES:

1. At all times relevant herein, Shawna Cannon Lemon (“Lemon”) has been
a citizen and resident of Wake County, North Carolina. Lemon is a black female of
African-American descent.

2. At all times relevant herein, defendant l\/lyers Bigel, P.A. (“MB”) has

been a professional association organized and existing under the laws of North

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 1 of 48

Carolina for the purpose of providing legal services for its clients with its primary
place of business in Wake County, North Carolina. As such, MB is empowered to sue
and be sued.

3. Prior to December 14, 2016, MB was duly incorporated as “Myers Bigel
& Sibley, P.A.” On or about December 14, 2016, l\/lB filed articles of amendment with
the North Carolina Secretary of State effectively to change its corporate name to
“Myers Bigel, P.A.”

4. Prior to February 11, 2016, MB was duly incorporated as “Myers Bigel
Sibley & Sajovec, P.A.” On or about February 11, 2016, l\/[B filed articles of
amendment With the North Carolina Secretary of State effectively to change its
corporate name to “Myers Bigel & Sibley, P.A.” All references to “MB” herein shall be
deemed automatically to reference simultaneously all predecessor corporate names.

5. On information and belief, Lynne A. Borchers (“Borchers”) is a citizen
and resident of Wake County, North Carolina and served as MB’s Managing
Shareholder and Vice President from around January 1, 2016 to January 3, 2017 . As
alleged herein, Borchers Was a controlling shareholder of MB at all times relevant.

6.. Other currently unnamed persons may include other individuals, Who
are not presently known to Lemon at this time to the requisite degree of certainty or
understanding, but Who Were instrumental in causing, influencing or condoning the
unlawful conduct, as alleged herein, and otherwise authorizing and following

Borchers as controlling shareholder

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 2 of 48

7. At all times relevant herein, MB has been engaged in an industry
affecting commerce With fifteen or more employees of each working day in each of
twenty or more calendar weeks in the current or preceding calendar year for both the
current date and the date of separation, as alleged herein.

8. At all times relevant herein, all referenced shareholders, directors,
managers and attorneys of MB were acting within the scope of their employment
during the actions alleged and l\/[B has authorized or ratified the actions of MB’s
shareholders, directors, managers, and attorneys, as alleged herein,

9. At all relevant times, MB’s acts, omissions, and business practices, as
alleged herein, took place in Wake County, North Carolina.

' JURISDICTION AND VENUE:

10. This Court has subject matter jurisdiction over this suit pursuant to 28
U.S.C. § 1331 and 42 U.S.C. § 2000e-5(f)(3) because this action is based on Title Vll
of the Ciz)il Rights Act of 1964, 42 U.S.C. § 2000e et seq. and 42 U.S.C. § 1981.

11. This Court has supplemental jurisdiction over Lemon’s state law claims
pursuant to 28 U.S.C. § 1367.

12. Venue is proper in this District under 28 U.S.C. § 1391(b) and 42 U.S.C.
§ 2000e-5(f)(3). MB has its principal office in this District and transacts substantial
business here on an ongoing basis. Borchers is a citizen and resident of Wake County,
Which is Within this District. A substantial part of the events or omissions giving rise

to Lemon’s claims occurred in this District.

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 3 of 48

ADl\/HNISTRATIVE REl\CEDIES:

13. On March 7, 2017, within 180 days after having been subjected to the
discriminatory employment practices, as alleged herein, Lemon liled a charge of
discrimination With the United States Equal Employment Opportunity Commission
(“EEOC”) concerning Lemon’s claim of having been subjected to disparate treatment
because of her race as an African-American and gender as a female and in retaliation
for having opposed sex discrimination and a hostile Work environment because of
gender, as alleged herein, A true copy of the above-referenced charge of
discrimination is attached hereto as EXhibit A and is incorporated herein by
reference.

14. On January 25, 2018, the EEOC issued Lemon a notice of right to sue
regarding the above-referenced charge of discrimination A true copy of the referenced
notice of right to sue is attached hereto as Exhibit B and is incorporated herein by
reference

15. Within 90 days after having first received the referenced notice of right
to sue, Lemon filed this action in the North Carolina Superior Court, pursuant to 42
U.S.C. § 2000e-5.

16. Defendants subsequently removed this action to the United States
District Court for the Eastern District of North Carolina, pursuant to 28 U.S.C.

§ 1446(d).

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 4 of 48

GENERAL ALLEGATIONS:
Lemon’s Employment with MB

17. From August 24, 2001 to this current date, Lemon has been an attorney v
duly licensed to practice law by the North Carolina State Bar. ln addition to having
earned a J.D., Lemon has also earned a Ph.D in Biomedical Sciences/Pharmacology.
At all times relevant herein, Lemon’s law practice has been focused in the area of
patent law.

18. From around September 2001 to December 31, 2016 (“tenure”), Lemon
Was employed by MB to serve as one of its patent lawyers.

19. On or about September 4, ‘2001, .Lemon and l\/[B entered into an
Employment Agreement, setting forth the terms and conditions of Lemon’s
employment.

20. The Employment Agreement allowed MB to terminate Lemon’s
employment “without cause and at any time, by giving at least thirty (30) days’
Written notice . . . .”

21. The Employment Agreement also set terms and conditions of Lemon’s
employment with MB, including the following:

a. Requiring Lemon “to devote all necessary time and [her] best
efforts to the performance of [her] duties as a lawyer for [l\/.[B] in
accordance with the highest ethical standards of the legal

profession and the rules, regulations, and policies of [MB] as

adopted nom time-to-time”;

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 5 of 48

b. Limiting her ability to work and earn income outside of l\CB,
including income from professional services, teaching fees,
director fees, and honorariums;

c. Requiring her to maintain “professional competence”; and

d. Requiring her “to observe and comply With the personnel policies,
the operating policies and procedures, and all other rules and
regulations of [MB]” and “to carry out and perform orders,
directions, and policies stated by [1\4]3] to [her.]”

22. At all times relevant, MB had a strict Quality Control policy. MB
required Lemon and MB’s other shareholders to comply with the Quality Control
policy, by which MB required Lemon and other shareholders to submit their work
product for substantive review by another shareholder to ensure that assignments
were met satisfactorily and provide Lemon with feedback regarding the same.

23. 'The Quality Control policy further required Lemon and MB’s other
shareholders to submit all draft bills to the Managing Shareholder “for compliance
and [to] take appropriate action as necessary.”

24. During 2016, all attorneys at the firm reported to the Management
Committee, and to Borchers as Managing Shareholder.

25. During the tenure of Lemon’s employment, MB issued Lemon a Form
W-2 for each tax year for purposes of reporting her gross income to the United States

Internal Revenue Service.

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 6 of 48

 

 

26. Even after Lemon became a shareholder, Lemon continued to work as
an employee of MB, and MB only ever issued Lemon a Form W-2.

27. Lemon never received a Form K- 1 or any other document indicating that
she Was compensated for her legal services in any capacity other than as an employee.
Lemon’s compensation Was governed at all relevant times by the Attorney

~Compensation Plan, Which was an addendum to the Employment Agreement.

28. At all times during her tenure of employment, Lemon met or exceeded
all reasonable Work expectations of her employer, l\CB, and generally excelled in the
performance of her job duties. l

29. At no time during her tenure did Lemon ever receive any disciplinary
sanction, counseling, Warning or complaint As a general practice, Lemon treated all
supervisors, colleagues, and subordinates in a professional manner with fairness,
respect, and good will.

Lemon’s Role in MB’s Corporate Gooernance

30. As a professional association, MB is owned by its shareholders

3 1. Although MB is a professional association, in practice it functioned more
as a partnership, demonstrated by, among other circumstances alleged herein, the
fact that each shareholder holds an equal number of shares of MB and serves as a
director and officer of MB.

32. At all times relevant, MB Was governed by a Board of Directors. Each
l\/IB shareholder also served as a director of MB, as required by the Bylaws of MB

(“Bylaws”).

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 7 of 48

33. MB conducted its business through regularly-occurring special meetings
of the Board of Directors.

34. Although the Bylaws did not require l\CB to state the purpose of a special
meeting, MB regularly circulated an agenda prior to the meeting stating the purpose
for the meeting and outlining the matters to be considered

35. The Bylaws expressly reserve the determination of “admission of new
member(s) to the Corporation as Shareholder(s), the expulsion of a Shareholder, or
the termination of employment of a Shareholder” to MB’s Board of Directors.

36. The Bylaws also provide for the appointment of officers, including
President, Managing Shareholder, Vice President, Secretary, Treasurer, Assistant
Secretary, and Assistant Treasurer.

37 . Each l\/IB shareholder served as an officer of MB in some capacity.
During 2016, Lemon served as Vice President and Secretary; and Borchers served as
Managing Shareholder.

38. While the Bylaws set forth the duties and responsibilities of MB’s
ofiicers, in practice, at all times relevant, the only officer with any actual authority
was Borchers as Managing Shareholder.

39. On or about January 2, 2007 , Lemon entered into the Tenth
Modification to Shareholders’ Agreement between MB and the twenty (20)
shareholders of MB at that time. The Shareholders’ Agreement between l\/lB and its
shareholders and all subsequent modifications and amendments thereto shall

hereinafter be referred to as the “Shareholders’ Agreement.”

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 8 of 48

40. ln executing the Shareholders’ Agreement, Lemon agreed to purchase
five thousand (5,000) shares for a total of Sixty Two Thousand Two Hundred Forty
One Dollars and 17/ 100 Cents ($62,241.17), and in fact did so.

41. Notably, no provision of the Shareholders’ Agreement superseded
Lemon’s Employment Agreement; rather, the Shareholders’ Agreement tied
continued ownership of stock to Lemon’s continued employment with l\/_[B.

42. Despite an amendment to the Shareholders’ Agreement in 2009
removing the word “employee” from the Shareholders’ Agreement, shareholder status
in MB was still inextricably linked to an MB shareholders’ continued employment by
'MB. Upon information and belief, MB would not permit a Shareholder whose
employment was terminated to remain as a shareholder of MB.

43. Furthermore, Lemon’s Employment Agreement continued in full force
and effect after Lemon became a shareholder of M:B. Lemon remained subject to MB’s
control as an employee of MB and continued to be compensated as an'employee rather
than as a shareholder,

44. During 2016, there Were twenty-five (25) shareholders of MB, each
owning 5,000 shares of MB stock with equal shareholder rights and voting power..

45. Lemon and Borchers were shareholders of MB during 2016.

Borchers’s Control ofMB

46. MB’s Board of Directors also elected a Management Committee,

consisting of five (5)/ shareholders, to “manage” MB and “generally carry out such

duties as the Board of Directors may delegate from time to time and carry out

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 9 of 48

generally the legal practice and administrative affairs of [l\/.[B].” ln practice, most of
the Board of Directors’ control was delegated to the Management Committee.

47. ln 2016, the Management Committee consisted of Borchers, David
Beatty, Alice Bonnen, and Rohan Saba, as well as one of the female complainants
until her retaliatory removal by the Board of Directors. Borchers was the longest-
serving member of the Management Committee at the time.

48. Although MB’s bylaws give the Management Committee authority to
“carry out such duties as the Board of Directors may delegate,” in reality the

Management Committee controlled the Board of Directors in at least the following

ways:
a. The Management Committee scheduled all meetings of the Board

of Directors;
b. The Management Committee controlled the matters presented to

the Board of Directors by preparing and circulating the agenda
for such meetings; and
c. The Management Committee, through Borchers as Managing
Shareholder, made its recommendations regarding corporate
actions to the Board of Directors, which were generally followed
as a matter of course.
49. Borchers was the leading member of a controlling group of shareholders
consisting of David Purks, Scott Hatfield, Tim Wa]l, David Ha]l, Peter Siddoway, and

Others (the “Controlling Group”).

10

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 10 of 48

50. The Controlling Group of shareholders was responsible for a significant
portion of MB’s revenues and major client relationships, and was followed by the
majority of MB’s shareholders as a matter of course.

51. Through their control of MB’s revenues and major client relationships,
Borchers and the Controlling Group were able to exercise actual control over the
Management Committee, the Board of Directors, and l\CB.

52. Even though Borchers and the Controlling Group did not hold a numeric
majority of MB shares, Borchers and the Controlling Group possessed and exercised
actual control of MB and effectively led the majority of shares.

53. For example, in 2015, Ken Sibley, founder and then-President of MB ~
(“Sibley”), recognized that he was not being permitted to exercise the authority given
to him as President under the Bylaws, and raised this issue with the Management
Committee-

54. In 2016, the Management Committee presented this issue to the Board
of Directors.

55. At the direction of Borchers, with the support of the Controlling Group,
the Board of Directors decided to consolidate the role of the President with the
Managing Shareholder, and otherwise to recognize that Borchers was already
occupying both roles in practice.

56. Upon information and belief, this was done to consolidate the actual

control of Borchers and the Controlling Group.

11

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 11 of 48

 

MB’s History of Harassment, Discrimination, and Inequ,itable Treatment

57. Since at least 2011, l\/IB and its shareholders, directors, and officers
failed to remediate, and indeed fostered, a workplace that was hostile to women and
minorities

58. In 2011, while Lemon served on the Management Committee, the
Management Committee discussed “the necessity of setting a professional standard
of conduct for the work environment that would be applicable to all employees” and
a working environment which is “pleasant, healthful, comfortable and free from
intimidation, hostility or other offense that might interfere with work performance”
and which would not tolerate “harassment of any sort; verbal, physical or visual . . . .”

59. Although harassment at l\/lB had been an ongoing issue, this discussion
was precipitated by a male’shareholder commenting to a female shareholder that he
would be “so far up [her] ass she wouldn’t be able to see straight.” Upon information
y and belief, however, MB took no steps to ensure that the workplace was free from
harassment7 and instead fostered a workplace where harassment based on race and
gender discrimination was tolerated

60. lndeed, another instance resulted in one shareholder leaving l\/[B in
2012 due in part to the firm’s lack of support for women and families

61. Further, on numerous occasions, Lemon witnessed or was told about
hiring discrimination against minorities and discrimination against minorities

advancing to become shareholders of MB.

12

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 12 of 48

Lemon Reports Gender Discrimination

62. On information and belief, MB hired attorney Kevin S. Joyner (“Joyner”)
of the Ogletree, Deakins, Nash, Smoak & Stewart, P.C. (“Ogletree Deakins”) law firm
at some point prior to June 2, 2016 to investigate and advise it concerning ongoing
claims of gender discrimination, including a hostile work environment, that were
asserted by three of MB’s female attorneys/employees (collectively “complainants”).

63. As part of his investigation, Joyner met with Lemon on or about June 2,
2016 to determine her personal knowledge about gender discrimination in MB’s
workplace

64. During the course of the interview, which lasted at least one hour,
Lemon candidly reported her personal knowledge to Joyner about facts that
ultimately supported the complainants’ concerns about gender discrimination in
MB’s culture and workplace environment

65. During the course of the interview, Joyner informed Lemon that he did
not represent Lemon regarding her sincere concerns about gender discrimination in
the workplace

66. On information and belief, Joyner used the substantive information
provided to him by Lemon regarding gender discrimination in the workplace in part
to prepare a “confidential memorandum” for MB’s board of directors to review.

67 . Lemon requested and was denied an opportunity . to review the
“confidential memorandum” prepared by Joyner. After Lemon requested and was

denied an opportunity to review the “confidential memorandum” prepared by Joyner,

13

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 13 of 48

 

 

Lemon consulted an attorney to assist and advise her in connection with Joyner’s
investigation

68. On or about June 14, 2016, Joyner provided MB’s Board of Directors
with a copy of the “confidential memorandum” that included information that Lemon
had provided to him and that confirmed or corroborated gender discrimination
existing in MB’s work environment

69. Prior to_ MB’s circulation of the “coniidential memorandum,” Lemon had
requested to review it beforehand to ensure accuracy of the content attributed to her,
but Borchers refused Lemon’s request. However, on information and belief, Borchers
did provide a copy of the “confidential memorandum” to other attorney-shareholders
who were not on the Management Committee, including those in the Controlling
Group, prior to its circulation to members of MB’s Board of Directors.

70. On or about June 15, 2016, l\/LB had a Board of Directors meeting to
review and discuss Joyner’s “confidential memorandum” among MB’s board
members.

Im mediate Retaliation, for Haz)ing Rep'orted Gender Discrimination

71. During MB’s board meeting of June 15, 2016, board members openly
excoriated Lemon after reviewing the “coniidential memorandum” in at least the
following ways:

a. Hatfield, a member of the Controlling Group, openly referred to

Lemon’s statements concerning the hostile work environment as “idiotic;”

14

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 14 of 48

b. Shortly after Hatfield referred to Lemon’s statements as “idiotic,”

Joyner informed the board members during the board meeting that Hatfield’s

characterization of Lemon’s concerns was “not accurate;”

c. Another board member who was a member of the Controlling

Group responded openly to Joyner’s statement that he would have said “much

worse [than Hatfield]” in describing his reaction to Lemon’s statements

concerning the hostile work environment;

d. Other board members literally screamed at Lemon to “grow up”
and “stop complaining;” and

e. Other board members chastised Lemon for having hired a lawyer
to advise her after Joyner’s interview of her.

72. On information and belief, these hostile and derogatory comments
regarding Lemon’s concerns were made openly by board members to Lemon during
the board meeting on June 15, 2016, but without any reproach or reprimand by l\/IB.

7 3. These statements reflected the attitude of Borchers, the Controlling
Group, and l\/[B.

7 4. Upon information and belief, after the June 15, 2016 meeting, the
Controlling Group held discussions regarding forcing Lemon and another female
complainant to leave l\/.[B. Specifically, they intended to do so through their actual
control of MB, and anticipated taking at least the actions described further herein,

motivated by unlawful race and gender discrimination

15

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 15 of 48

7 5. Upon information and belief, the Controlling Group and l\/.[B began
exploring possible retaliatory efforts against Lemon and the other female
complainants including possibly ending the firm’s trademark practice, which was led
by one of the female complainants The discussion of ending the firm’s trademark
practice was made under the pretext of the female complainant’s incompetence, but
was actually in retaliation to the female complainant’s participation in the EEO
investigation v

76. Following the June 15, 2016 board meeting, MB’s shareholder Julie
Richardson told another shareholder that Lemon “played the black card too much.”
However, at that point in time, Lemon had never made any complaints to l\/IB about
“race” or being “black.”

77 . Richardson’s purposefully derogatory comment about Lemon was based
exclusively on her own unfair and inaccurate racial stereotypes about African-
Americans being persons who knowingly voice false concerns about racism in the
workplace in an effort to gain some material advantage

7 8. On information and belief Richardson sought to spread the inaccurate
and ugly stereotype about African-Americans as being applicable to Lemon in an
effort to discredit and isolate Lemon from collegiality and support in the workplace
and amongst the MB Board of Directors and shareholders in retaliation for having
reported gender discrimination to Joyner..

7 9. On July 8, 2016, David Beatty, an l\/fB shareholder and Management

Committee member prepared and circulated an email to l\/.[B’s shareholder/employees

16

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 16 of 48

that referenced Lemon as a ‘bad asshole” for having expressed undisputed “sincere
concerns” about gender discrimination to Joyner. The email stated that MB needed
more “good assholes” instead

80. On July 11, 2016, at the direction of Borchers and the Management
Committee, Ashley Woodruff, l\/lB’s Director of Administration (“Woodruff”),
circulated what purported to be the complete agenda for a Board of Directors meeting
scheduled for July 13, 2016; however, the agenda did not include a consideration of
removal of one of the female complainants from the Management Committee.

81. l\levertheless, during the ,July 13, 2016 Board of Directors meeting, l\/.[B’s
Board of Directors unilaterally expelled one of the complainants as a member of MB’s
Management Committee in retaliation for having complained about the hostile work
environment, as was reported in Joyner’s “coniidential memorandum.”

82. Also during the board meeting of July 13, 2016, a non-shareholder
attorney, Mitchell Bigel, openly reprimanded Lemon for her having expressed sincere
concerns about gender discrimination Bigel openly directed Lemon to “leave [the
firm] and do better.”

83. MB held a Board of Directors meeting on July 14, 2016 to discuss the
removal of one of the female complainants as a member of the Management
Committee.

84. Prior to the meeting, Sibley noted his disappointment “that a motion of
such gravity-which was not on the agenda circulated 7:11 pm Monday evening_

was not postponed by the board, so that partners not present (and who had no idea

17

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 17 of 48

such a motion would be made) would have an opportunity to participate in the
discussion and subsequent vote.”

85. ln June 14, 2016 meeting, Sibley, along with Lemon, moved to cancel
the removal of one of the female complainants from the Management Committee. The
motion did not carry.

86. Sibley thereafter resigned from Myers, Bigel & Sibley, P.A., a firm he
cofounded, on September 14, 2016.

MB Discriminated and Retaliated Against Lemon_ by Rejecting STL Participation

87. As part of MB’s policies and procedures, MB adopted a short-term
leave/short-term disability (“STL”) plan to' “provide ` greater flexibility for
Shareholders to work reduced hours due to personal illness, family leave, or serious
family illness or other hardship” and to establish a plan for short term leave that is
“more equitable than addressing individual situations on an ad hoc basis as they
arise.”

88. Throughout 2016, Lemon experienced numerous events which qualified
her for participation in MB’s STL plan.

89. Lemon timely notified Borchers and Woodruff throughout 2016 that she
was experiencing qualifying events under the STL plan that made it difficult for her
to meet her 1600 billable hour requirement

90. At no point prior to the invocation of the STL plan did Borchers or
Woodruff question the seriousness of these qualifying events or question their

legitimacy lndeed, Borchers and Woodruff followed up with Lemon periodically to

18

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 18 of 48

determine whether she was still experiencing the qualifying events and whether she
was on track for her-work.

91. Eventually, on or about September 14, 2016, Lemon elected to
participate in l\/.[B’s STL plan as a qualified applicant under the firm’s policies and
procedures

92. ln addition to qualifying to participate in MB’s STL plan through her
own health condition at the time, Lemon further qualified for participation due to two
additional independent qualifying events that were being experienced by Lemon’s
immediate family members

943. Prior to Lemon’s election, MB’s Management Committee would
ministerially confirm an attorney/employee’s STL request and simply inform the
Board of Directors about the attorney/employee’s election to participate in the STL
plan.

94. However, instead of approving Lemon’s election at the typical
ministerial Management Committee level, MB subjected Lemon to insensitive
questioning about her health at the Management Committee level and required her
to obtain medical documentation for further consideration

95. Upon information and belief, the Management Committee forced Lemon
to present her STL plan request to the full MB Board of Directors in retaliation for
her participation in the EEO investigation and her specific complaints about a

member of the Controlling Group.

19

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 19 of 48

96. Although Lemon obtained the requested medical documentation from
her physician that confirmed the need for accommodations through the STL plan and
offered to provide the same to MB’s director of administration, l\/.[B informed Lemon
that she instead would need to address MB’s Board of Directors with her request to
participate in the STL plan, notwithstanding her having unquestionable, multiple
qualifying events.

97 . MB placed the issue of Lemon’s STL request on the agenda for the
October 19, 2016 meeting of l\/lB’s Board of Directors.

98. By placing Lemon’s STL request on the Board’s agenda, MB facilitated
the open discussion among board members about Lemon’s private health condition,
which was an underlying basis for the leave request, in an effort to embarrass Lemon
in retaliation for her participation in the EEO investigation, upon information and
belief.

99. During the board meeting of October 19, 2016, Borchers directed Lemon
and one of the female complainants to leave the meeting so that the board may 4
discuss the matter in their absences, purportedly because Lemon and the female
complainant engaged an attorney to advise and assist them after having been
interviewed by Joyner, who clarified that he did not represent them.

100. On information and belief, the other complainant had not made any
election to participate in the STL plan that year, but was directed to leave the board
meeting because MB had planned to discuss discriminatory and retaliatory acts

concerning the female complainant and Lemon.

20

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 20 of 48

101. Upon information and belief, during the time that Lemon and one of the
female complainants were forced to leave the meeting, Borchers and the Controlling
Group made their negative opinions towards Lemon and her STL request known to
the other shareholders and directors at the meeting and suggested that Lemon’s
request should be denied in retaliation for her participation in the EEO investigation
into discrimination at MB. When Lemon and the female complainant were permitted
to return to the meeting, Borchers led a brief discussion amongst the shareholders
about Lemon’s STL election.

102. During this discussion, Richardson, who previously referenced Lemon
as “playing the black card,” intentionally misled the Board of Directors by stating
that Richardson “wrote the policy” which “was for prolonged family illness,” and
stated that she did not “see how” Lemon’s qualifying events applied to the STL plan.
She made these statements despite previously indicating that the plan was
“primarily driven by [a shareholder’s] plan for adoption.”

103. Upon information and belief, Richardson’s intentional misleading of the
Board of Directors was motivated by her racial animus towards Lemon, as described
above.

104. After this brief discussion about Lemon’s STL election, the board took a
vote of whether to grant or deny the STL election by Lemon. On information and
belief, all but three of the approximate twenty board members in attendance voted to
deny Lemon’s election to invoke the right to participate in the STL plan even though

she was otherwise qualified under MB’s policies

21

Case 5:18-cV-OO2OO-FL Document 2'6-1 Filed 11/19/18 Page 21 of 48

105. On information and belief, l\/lB’s Board of Directors had never previously
. voted on this issue of STL election as it pertained to its Caucasian employees,
including those seeking short-term leave for such events as cataract surgery,
undisclosed illnesses, and even for one Caucasian employee who did not otherwise
qualify for the STL plan, but was granted participation by MB nonetheless
y 106. On information and belief, prior to Lemon’s request for STL plan
participation, MB had never required any other Caucasian shareholders or.employees
to disclose their specific medical conditions to prove qualification; never required
other shareholders or employees to present their request for STL plan participation
to the Board of Directors for approval; and never required the shareholder or
employee to present physician statements conhrming health conditions
' . 107. Following the rejection of Lemon’s election to participate in l\/[B’s STL
‘ plan, the Managing Shareholder, Borchers, discussed “punishmen ” for “bad
behavior” and specifically mentioned Lemon’s name along with that of another female
‘ complainant for having “hired a lawyer” back in June 2016 to discuss the sincere
concerns each had about MB’s gender discrimination and its ' hostile work
' environment towards female attorneys and employees
108. During the board meeting»of October 19, 2016, Borchers also suggested `
~ and'discussed a range of punishment for Lemon with MB’s Board of Directors,
including public censure, monetary penalties, and termination
109. On information and belief, MB’s purpose for denying Lemon’s valid and

qualified request for STL leave was to cause Lemon to experience financial and

22

Case 5:18-cV-OO2OO-FL Document 26-1 Filed 11/19/18 Page 22 of 48

emotional costs that would serve, in part, as “punishment” in significant part for
having participated and assisted the complainants during the course of l\/lB’s
“investigation” through Kevin Joyner, as well as to further their unlawful race and
gender discrimination

110. Following the denial of Lemon’s STL, the Board of Directors took up
discussion of “Shareholder Conduct” at the direction of Borchers During this
discussion, two shareholders suggested that MB have a “reset” of relations between
shareholders; however, Borchers disagreed that MB could have such a “reset.”

111. After this discussion, the Board of Directors took up consideration of
Policy Review and Revisions, including amendments to the Attorney Compensation
Plan, at the direction of Borchers

112. During discussion of the Policy Review and Revisions, David Beatty
proposed making an amendment to the Attorney Compensation Plan that would
specifically punish Lemon if she was unable to meet her billable hour requirements
for 2016, which was difficult in light of the Board of Directors’ retaliatory denial of
Lemon’s STL.

113. This amendment was in violation of MB’s unwritten but widely
understood policy of not making policy changes that would negatively impact a
specific shareholder at the time of making the policy change. On information and
belief, the amendment was intended for the specific purpose of causing harm to

Lemon.

23

Case 5:18-cV-OO2OO-FL Document 26-1 Filed 11/19/18 Page 23 of 48

 

1 14. Upon information and belief, Beatty suggested, and the Board of
Directors approved, this amendment at the direction of Borchers and the Controlling
Group to punish Lemon as Borchers desired.

1 15. After the October 19, 2016 meeting, Borchers unilaterally contacted one
of MB’s largest clients to inform the client that client management responsibility was
being transferred to a member of the Controlling Group. Upon information and belief,
this action was not taken in the best interests of MB, but instead was taken in an
effort to further bolster the Controlling Group’s control of l\CB.

116. On October 7, 2016, a day following Lemon’s request for STL, but prior
to the board’s consideration of the request, MB’s Management Committee circulated
notes of its meetings held on July 26, 2016, August 2, 2016, and August 16, 2016.
These notes contained a substantially higher level of detail on information and belief
than notes previously provided to MB’s shareholders

»1 17 . The notes purportedly covered a conversation that Lemon had with MB’s
shareholder and Management Committee member, Alice Bonnen (“Bonnen”), but the
content included inaccurate statements attributed to Lemon and contained a critical
omission by Bonnen.

118. The inclusion of such statement negated the purpose of the notes which 4
were disseminated to persuade the Board of Directors that Lemon’s conduct showed
that there is unresolved conflict and that from a business standpoint the
Management Committee should consider action to resolve Lemon’s alleged

undermining of the firm.

24

Case 5:18-cV-OO2OO-FL Document 26-1 Filed 11/19/18 Page 24 of 48

 

119. In .reality, Lemon’s actual comments to Bonnen instead showed that
Lemon had no intent to undermine the Erm. This notwithstanding, Bonnen and other
members of the Management Committee knowingly retained the misleading
information in the notes to deceive MB’s shareholders for purposes of discrediting
and retaliating against Lemon.

120. The notes further highlight the disparate treatment of the complainants
that continued after Joyner’s “investigation” where a male shareholder’s interaction
with a staff member involving the male shareholder yelling and cursing at a female
' staff member resulting in her fear of the male shareholder was described as his
merely addressing the female staff member “loudly and angrily.” No mention of his
previous similar interaction with a different female staff member was made and no
statements regarding remedial measures to be taken regarding his unacceptable
behavior or any indication that his conduct was at odds with acceptable workplace
behavior were expressed in the Management Committee notes

121. Upon information and belief, these Management Committee meeting
minutes were circulated between the time Lemon invoked the STL plan and the
Board of Directors’ vote on the same in an effort to discredit Lemon and prejudice the
Board of Directors against her, at the direction of Borchers

122. Following the dissemination of the 'Management Committee meeting
minutes mentioned above, the Management Committee failed to circulate any future

meeting minutes while Lemon remained employed by MB.

25

Case 5:18-cV-OO2OO-FL Document 26-1 Filed 11/19/18 Page 25 of 48

123. Upon information and belief, this deliberate withholding of information
was intended to shield Borchers and the Management Committee from scrutiny by
the Board of Directors, specifically with regard to the Management Committee’s
discussion of race and gender discrimination issues generally and Lemon specifically

124. Nevertheless, on or about November 2, 2016, Lemon became aware that
MB’s Management Committee had openly discussed racial and gender discrimination
and its retaliatory actions against Lemon and the complainants during at least one
of its meetings

125. Lemon also became aware that l\/lB’s Management Committee had
specifically discussed terminating her as part l"of the retaliation and that another
shareholder had specifically discussed a motion to terminate Lemon’s employment

126. Around November 4, 2016, a poorly noticed meeting was called for the f
shareholders of MB’s ChemBio practice group of which Lemon was a member. During
this meeting, MB’s shareholder/employees interrogated Lemon by asking about her
“intentions” and whether she was going to sue the firm.

127. MB’s ChemBio practice group further openly chastised Lemon on or
about November 4, 2016 for having hired a lawyer to address her sincere concerns
regarding MB’s hostile work environment towards women

128. ln a veiled threat, one shareholder/employee, Bonnen, ominously asked
Lemon at the November 4, 2016 ChemBio practice group meeting what would happen

“if somebody pushed” her “off the cliff.”

26

Case 5:18-cV-OO2OO-FL Document 26-1 Filed 11/19/18 Page 26 of 48

129. Around this period, Lemon was repeatedly asked to speak with MB’s
Board of Directors to answer “some tough questions.” On November 5,~ 2016, MB’s
Managing Shareholder, Borchers, emailed Lemon to inform that Lemon was being
placed on the agenda for the Board of Directors meeting scheduled for November 8,
2016 based on a meeting with ChemBio members regarding “workplace concerns”
with no further specification

130. l Lemon subsequently provided MB’s Management Committee with
documentation from a health care provider that indicated she needed to avoid stress
during this time for health reasons MB’s hostile work environment had been taking
a toll on Lemon’s health by causing her to experience difficulty in breathing through
the exacerbation of her asthmatic condition

131.' Despite Lemon’s ongoing health issues which qualified for lVlB’s STL
plan, Lemon continued working through those health issues to minimize the impact
of the retaliatory, punitive amendment to the Attorney Compensation Plan.

132.‘ On December 23,'2016, Lemon tendered her resignation because she
could no longer work under the extraordinary stress, humiliation and hostile work
environment that she had been experiencing within MB’s workplace, as alleged
herein

133. Although Lemon has been able to obtain employment since being forced
from MB, Lemon’s opportunities for compensation have been significantly

diminished

27

Case 5:18-cV-OO2OO-FL Document 26-1 Filed 11/19/18 Page 27 of 48

134. On or about January 3, 2017 , Borchers and the Controlling Group left
MB to form their own flrm, Borchers, Hall, Hatiield, Purks & Wall, PLLC, doing
business as Sage Patent Group (“Sage Patent Group”).

135. After learning of the departure of Borchers and the Controlling Group,
it became apparent that Borchers and the Controlling Group had been intending to
form their own firm for some time, and were using their control of MB for their own
selfish gain

136. For example, on November 12, 2016, while Lemon was suffering from
retaliatory and discriminatory acts urged by Borchers and the Controlling Group, the
website for Sage Patent Group was registered

137. Additionally, on December 12, 2016, while still employed by MB,
Borchers and the Controlling Group signed Articles of lncorporation for Sage Patent
Group.

138. Upon information and belief, Borchers and the Controlling Group
retaliated against Lemon with impunity and without fear of retribution because they
knew they were leaving l\/[B to start their own firm.

139. ln fact, MB shareholders acknowledged that Borchers and the
Controlling Group “used many of us to help them carry the bags out to the car” and
lamented “what they were able to easily do in 2016 without meaningful protest.”
Upon information and belief, these statements referred in part to the role of Others
in facilitating Borchers and the Controlling Group’s discrimination and retaliation

against Lemon.

28

Case 5:18-cV-OO2OO-FL Document 26-1 Filed 11/19/18 Page 28 of 48

FIRST CLAIM FOR RELIEF:
(Section 1981_Disparate Treatment)

140. The foregoing allegations are hereby realleged and fully incorporated by
reference as if fully set forth herein,

141. Lemon and MB were parties to both an Employment Agreement and a
Shareholders’ Agreement. lnherent in those agreements was Lemon’s entitlement to
equal treatment under the laws

142. On information and belief, when Lemon submitted her STL request to
MB on or about September 14, 2016, Lemon was qualified to participate in MB’s STL
plan under the terms and conditions set forth in MB’s policies, procedures, and
customary practices applicable at the time.

143. On information and belief, prior to Lemon’s election to participate in the
firm’s STL plan, MB had white or Caucasian shareholder employees (collectively
“prior applicants”) who had likewise requested to participate in the firm’s STL plan

144. On information and belief, MB ministerially confirmed the requests of
the prior white or Caucasian applicants at the Management Committee level,
including at least one prior applicant who was not qualified to participate under the
applicable policies, without the requirement to provide medical documentation
present to Board of Directors, and/or submit to a vote by the Board of Directors.

145. On information and belief, for its white or Caucasian employees MB
ministerially confirmed their STL requests at the Management Committee level.

146. MB denied Lemon the option to have her STL request confirmed at the

Management Committee level in a ministerial manner. Instead l\/[B required that

29

Case 5:18-cV-OO2OO-FL Document 26-1 Filed 11/19/18 Page 29 of 48

 

 

Lemon obtain and provide medical documentation present her request to the Board
of Directors, and submit for a vote after full disclosures about her health condition so
that her request could be rejected for discriminatory reasons under guiding influence
of Borchers

147. Moreover, on information and belief, MB had never before changed the
Attorney Compensation Plan to adversely affect a Caucasian shareholder employee
at the time of the change as it did to Lemon.

148. On information and belief, Borchers was instrumental in influencing
other board members to treat Lemon differently because of race, as alleged herein

149. On information and belief, MB and Borchers denied Lemon the ability
to elect or otherwise participate in the STL plan because she was African-American
even though she was otherwise qualified

150. In violation of 42 U.S.C. § 1981, MB and Borchers denied Lemon the
right to make and enforce her contracts with l\CB and to have the full and equal
benefit of all laws when MB and Borchers intentionally discriminated against Lemon
because of her race by rejecting her request to participate in MB’s STL plan even
though she was fully qualified for the same.

151. As a direct and proximate result of MB’s and Borchers’s acts of
discrimination against Lemon, as alleged herein, Lemon has incurred damages in an

amount to be determined at trial, but in excess of $75,000.

30

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 30 of 48

152. On information and belief, MB and Borchers engaged in discriminatory

practices against Lemon, as alleged herein, with malice or with reckless indifference

to the federally protected rights of Lemon as an aggrieved individual

SECOND CLAIM FOR RELIEF:
(Title Vll-Race Discrimination)

153. The foregoing allegations are hereby realleged and fully incorporated by

reference as if fully set forth herein

154. Lemon was an employee of MB, for several reasons, including:

3..

She executed an Employment Agreement with l\/IB setting forth
the terms and conditions of her employment;

The Employment Agreement was not superseded when Lemon
became a shareholder of MB, and Lemon’s shareholder status
depended on her remaining an employee of MB;

MB treated Lemon as an employee for tax purposes and continued
to do so even after she became a shareholder of MB;

Lemon was subject to oversight by MB and required to report to,
inter alia, the Management Committee and Borchers as the
Managing Shareholder;

Lemon’s work was subject to review by MB through its attorneys;
and n

MB had the power to terminate Lemon’s employment even after

she became a shareholder of l\/[B.

31

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 31 of 48

155. On

information and belief, l\/fB wrongfully and intentionally

discriminated against Lemon because of her race as an African-American in violation

of Title VII of the Civil Rights Act of 1964, as amended and codified in 42 U.S.C. §

2000e, et seq. in at least the following ways:

3.

Even though Lemon was qualified to invoke the STL plan, MB
denied her election to participate in the STL plan because of
Lemon’s race as an African-American and gender as a female or
otherwise used her race and gender as a motivating factor in
denying her election to participate;

Notwithstanding Lemon’s complaints MB not only failed to
promptly and eHectively remediate its hostile Work environment
towards Lemon in retaliation for her having reported illicit
discrimination MB through its managers encouraged or
continued with the ongoing harassment and retaliation against

her.

156. Even if MB did not have the specific discriminatory animus to

discriminate or retaliate against Lemon, which is denied, MB’s adverse actions were

caused or influenced by l\/lB’s partners, members, principals, shareholders managers

and/or employees who were motivated by a discriminatory animus because of her race

and gender that were intended to cause, and in fact, did cause, MB’s adverse actions

and retaliation against Lemon.

32

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 32 of 48

157 . As a direct and proximate result of MB’s acts of discrimination against

' Lemon on the basis of race, as alleged herein, Lemon has incurred damages in an

amount to be determined at trial, but in excess of $75,000.

THIRD CLAll\/I FOR RELIEF:
(Title VlI-Retaliation)

158. The foregoing allegations are hereby realleged and fully incorporated by

reference as if fully set forth herein

159. Lemon was an employee of MB, for several reasons including:

21.

She executed an Employment Agreement With MB setting forth
the terms and conditions of her employment;

The Employment Agreement was not superseded when Lemon
became a shareholder of MB, and Lemon’s shareholder status
depended on her remaining an employee of MB;

MB treated Lemon as an employee for tax purposes and continued
to do so even after she became a shareholder of MB;

Lemon was subject to oversight by MB and required to report to,
inter alia, the Management Committee and Borchers as the
Managing Shareholder;

Lemon’s work was subject to review by MB through its attorneys;
and

MB had the power to terminate Lemon’s employment even after

she became a shareholder of MB.

33

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 33 of 48

160. Lemon engaged in activity protected under Title Vll, 42 U.S.C. § 2000e-

3, et Seq., in June 2016 when Lemon reported in good faith her personal knowledge
l and understanding to Joyner about gender discrimination including a hostile work
environment towards female attorneys/employees in l\/.[B’s workplace in June 2016.

161. Because of Lemon having engaged in the protected activity, as alleged
above, MB through its managers intentionally caused Lemon to experience and suffer
through the materially adverse employment actions that were individually and
collectively meant to punish her for, and dissuade her from, engaging in protected
activity,

162. Specifically, the materially adverse employment actions that MB caused
Lemon to be subjected to, or knowingly failed to prevent or otherwise protect her
from, include the following actions:

a. permitting Lemon to be subjected to continuous frequent scorn,
humiliation and ridicule by other attorneys and employees in the
demeaning open remarks and statements made to Lemon and to
others about Lemon for having reported gender discrimination
as alleged herein;

b. denying Lemon the opportunity to participate in MB’s STL plan
even though she was otherwise qualified;

c. requiring that Lemon’s STL request be considered by the Board
of Directors instead of by the Management Committee so that

Lemon could be humiliated and unnecessarily embarrassed by

34

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 34 of 48

the open discussion of her request, including very private
references about her health condition to all the board members
with whom she worked; and

d. causing Lemon to believe and live in fear that she would be
subjected to termination for having participated and having
hired an attorney to assist her in her participation in the

investigation of MB’s hostile work environment
163. As a direct and proximate result of MB’s acts of retaliation against
Lemon, as alleged herein, Lemon has suffered harms losses and damages in an

amount to be determined at trial, but in excess of $75,000.

» FOURTH CLAIM FOR RELIEF
(Breach of Fiduciary Duty)

164. The foregoing allegations are hereby realleged and fully incorporated by
reference as if fully set forth herein
165. MB is a closely-held professional association
166. At all times relevant, Borchers was an officer, director, and controlling
shareholder of MB.
167 . Borchers along with the Controlling Group, exercised actual control
over MB in at least the following ways:
a. They controlled the Management Committee through Borchers
who led discussion amongst the Management Committee and

influenced its decisions

35

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 35 of 48

b. They controlled the Board of Directors through the Management
Committee by setting special Board of Directors 'meetings'
preparing and circulating agendas, and making
recommendations which the Board of Directors would approve as
a matter of course;

c. They unilaterally removed one of the female complainants from
the Management Committee to stifle a dissenting voice;

d. They controlled the firm’s revenues and the abilities of other
shareholders to earn more than their base compensation through
their control of major client relationships and controlled the
firm’s billing through Borchers’s authority and oversight;

e. They expressly excluded individuals outside of the Controlling
Group from exercising control, including by giving Borchers
consolidated authority of MB’s President and Managing
Shareholder and otherwise disregarding the authority of other
officers; and

f. They manipulated the flow of information from the Management
Committee to the Board of Directors and shareholders by
including factually incorrect statements delaying the release of
minutes to prejudice directors and shareholders against Lemon,

and outright failing to release certain other minutes

36

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 36 of 48

 

 

168. ln addition to the foregoing, Borchers’s position as Managing
Shareholder of MB--the only officer position with any actual authority in practice--
gave her actual control of MB.

169. As controlling shareholder, officer, and director of MB, and Lemon’s law
partner, Borchers owed a direct and special Hduciary duty to Lemon.

17 0. Borchers used her actual control of MB, as well as her voting power in
MB, to subject Lemon to disparate treatment based on her sex and race, foster a
hostile work environment withhold information given to other shareholders
retaliate against her for voicing her sincere concerns about discrimination at MB, and
otherwise treat her inequitably and differently from other shareholders

171. Borchers breached her fiduciary duty to Lemon by failing to treat her
equitably and instead discriminating and retaliating against her. Without limiting
the generality of the foregoing, Borchers violated her duty to Lemon by impermissibly
discriminating against her based on her gender and race, denying her qualifying
STL/STD request, subjecting her to a hostile work environment threatening to take
punitive action against her for voicing her sincere concerns about discrimination at
l\/fB and amending the Attorney Compensation Plan solely to penalize Lemon for the
same.

17 2. Borchers also breached her fiduciary duties to MB due to the sustained
systemic failure to monitor for compliance with law, including compliance with ~

federal anti-discrimination laws and regulations

37

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 37 of 48

17 3. Borchers further breached her fiduciary duties by failing to act in good
faith and in the best interests of the corporation when she decided to promote a hostile
work environment in an effort to force Lemon to terminate her employment, deny
Lemon’s STL/STD request amend the Attorney Compensation Plan solely to punish
Lemon, and otherwise retaliate and discriminate against Lemon based on her gender
and race.

174. These actions were made neither in the best interest of the corporation
nor in good faith, but instead in the interests of Borchers and in retaliation for Lemon
voicing sincere concerns about discrimination at MB.

17 5. Moreover, Borchers failed to act as a reasonably prudent person in
similar circumstances when she failed to implement a system to monitor and report
unlawful discrimination

17 6. As alleged herein, Borchers actions were made in bad faith and
unreasonably for at least the following reasons:

a. Borchers’s actions alleged herein were made in unlawful
retaliation for -Lemon’s participation in the EEO investigation
and for voicing her sincere concerns about the hostile work
environment at MB fostered by Borchers; and

b. Despite Lemon’s obvious qualification for the STL plan and MB’s
past approval of STL plans as a matter of course, Borchers

required Lemon to present her claims to the Management

38

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 38 of 48

Committee and then the Board of Directors and ultimately
caused the unreasonable denial of Lemon’s STL plan
17 7. The retaliatory actions of Borchers and l\/lB alleged herein cannot be
attributed to any rational business purpose_indeed, there can be no rational
business purpose where actions are motivated by unlawful discrimination and
retaliation as were the actions herein alleged Accordingly, the business judgment
rule does not apply to the actions of Borchers complained of herein
17 8. As a result of the breaches of fiduciary duties to MB by Borchers Lemon
suffered separate and distinct injuries including denial of her STL/STD claim,
amendment of the Attorney Compensation Plan solely to penalize Lemon, and
promotion of a hostile work environment to cause Lemon to terminate her
employment all in retaliation for Lemon voicing sincere concerns about
discrimination at MB.
179. Due to the actions of Borchers Lemon has suffered damages in an

amount to be proven at trial, in excess of $75,000.

FIFTH CLAll\/.[ FOR RELIEF
(Breach of lmplied Covenant of Good Faith and Fair Dealing)

 

180. The foregoing allegations are hereby realleged and fully incorporated by
reference as if fully set forth herein

181. Lemon and MB were parties to an Employment Agreement

182. Lemon, MB, and Borchers were parties to a Shareholders’ Agreement

183. Under North Carolina law, the Employment Agreement and

Shareholders’ Agreement contained an implied covenant and duty that the parties

39

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 39 of 48

exercise good faith and fair dealing with respect to their obligations under the
agreements

184. MB and Borchers breached the implied covenants of good faith and fair
dealing in the Shareholders’ Agreement by, inter alia, denying her STL, changing the
Attorney Compensation Plan specifically to punish Lemon, fostering a hostile work
environment and otherwise discriminating and retaliating against her based on her
gender and race.

185. l\/.[B breached the implied covenants of good faith and fair dealing in the
Employment Agreement by, inter alia, denying her STL, changing the Attorney
Compensation Plan specifically to punish Lemon, fostering a hostile work
environment and otherwise discriminating and retaliating against her based on her
gender and race.

186. l\/lB and Borchers deprived Lemon of the benefits she bargained for in
the Employment Agreement and Shareholders’ Agreement

187 . As a direct and proximate result of MB’s and Borchers’s breaches of the
covenants of good faith and fair dealing implied in the Employment Agreement and
Shareholders’ Agreement Lemon has incurred damages in an amount to be proven
at trial, in excess of $75,000.

DEMAND FOR JURY TRIAL:
Pursuant to Fed. R. Civ. P. 38 and 42 U.S.C. § 1981(a)(c), Lemon hereby makes

demand for a trial by jury for all triable issues

40

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 40 of 48

PRAYER FOR RELIEF:

WHEREFORE, Lemon prays unto the Court as follows:

1. That Lemon receive judgment against Defendants jointly and severally
in an amount to be determined at trial, but in excess of $75,000 for all applicable
compensatory damages for pecuniary and non-pecuniary harms and losses including
without limitation that for emotional pain suffering, mental anguish, loss of
enjoyment of ]ife, damage to reputation and any other applicable damages under 42
U.S.C. § 1981, et seq. and common law;

2. That Lemon receive punitive damages against Defendants jointly and
severally, pursuant to 42 U.S.C. § 1981a(b)(1);

3. That Lemon recover from Defendants jointly and severally all pre-
judgment and post-judgment interest and court costs including without limitation
expert witness fees deposition costs and attorneys’ fees as permitted by law;

4. That Lemon receive a jury trial as to all matters so triable; and

5. That the Court grant Lemon such other and further relief as the Court
deems just and proper.

This the 19th day of November, 2018.

BAILEY & DIXON, LLP

By: /s/ J. Hevdt Philbeck
J. Heydt Philbeck
434 Fayetteville Street Suite 2500
Raleigh, North Carolina 27 601
Telephone: (919) 828-07 31

Email: hphilbeck@bdixoncom

41

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 41 of 48

SHANAHAN McDOUGAL, PLLC

'. By: /s/ Bran,don S. Neuman
Brandon S. Neuman, NCSB # 33590
Nathaniel.J. Pencook, NCSB # 52339
128 E. Hargett St., Third Floor
Raleigh, North Carolina 27601 .
Telephone: (919) 856-9494
bneuman@shanahanmcdougal.com

npencook@shanahanmcdougal.com

Attorneys‘ for Plaintiff Lemon,

42

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 42 of 48

‘ ¢

:m:F¢nnsle@

 

Agemy§zsi Giaige M(S};

 

 

 

 

 

 

 

 

CHARGE OF D}SCRIMINATION
msioimlia§ecwd Wmeqadn§xs?é See endued!*nvzq_’bcz; 433,2;;17..05773
Statementand uther¥nfma\ion before wap!mig Bik,€ - ._, '
°’i“‘i ~i iii sss _
v ' audi&oc
mmbm!mq,.fw _ . f
H»~»»~ !M=~¢m.-w.w c ~ * )wswi»uwa wsm `
$hawna Caimon Lemon {919) 678-1101 387137/¥ 953
summa¢=¢' GW¢N'=»\¢WZFW l

381 Kéybridge Dri\`!e. Moirlw¥lle, NC. 27560

 

mined is the Einp¥oyer, labnr£>rganlzzxiu:t Ern;£n)mei)r}»g~.n€y,hppvmmcrsbip€omndmoi$ideailnal Eovemment 'Bzatl Belleve Dlsuim\naredh but
lite crown fffmore didn Monmmimutllstu:)ds&wmlm£$bdow agency ga

 

 

 

 

 

 

 

nw mwmmw mm.r».s~»c»s
Myem Bigel, PA l _ xS-z 00 £919) BS»¢~mon
mmdm_x £l;i;z$mmdz!l*¢¢d¢
4140 Par§;lake Avenue, Suite 50£1, Rale¥gh, NCRTS§Z .
time &E'rmmm mi~$o.lhd.hmmd
assessing immime
wmmo)msawma.¢awmww mammhwmmm

mci coma six season mims sam ‘*'5“* ` ’“°‘1

§ m ‘ l m ~ g 151-19le6 `!2-31‘2016
§ gammon §] ice m emma §'] ssasrscmmmnou
jj ommlsprd¢d 7 ' §] tamm mm

 

 

mimms wwmmmmmmmwm
The pattlx:u}ais are contained in the attached ExhibitA, which is incorporated hse`m'by reference

 

 

xmmnsdu:g¢awmwms¢eioc»w immunized swing mrs simin W”merhmwwvwwww
mostldwvowu¢add:worpvnmmmh=rmdlw!§wmmw mt denman '

 

 

 

mm aims w mmmmwgmm=.
“9 °'9° ' xwmxa§?wnmmmm¢¢mmmmmm mem
!é::in:~emda a' of u Hmt&mahmvvue emmett " ' mm mm " wild
w ky pad ry a MME°FWM!"“
MWM'!DM§EWSNE
limitde

¢

 

 

 

 

~

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 43 of 48

....¢v

.. »»...»

»¢ ._ .......

- »¢~»,.v< n

v, .»»»..

 

¢-.~,

4 v wm 41 mw m,.~

  

 

 

EBOC~ Charge ofDisoximinafion (oontinued)
Shawoa C. Lomen
Fage l 654

M

The pardmdars of my charge of dismimination wdxelalia_fim am as follows

I. 'I am a black female of A§;ican~American descent Emm Sepfember 2001 to
December 3 I, 2016 (“tcnurc”), l ms employed §lll~iime by Myexsl Bigel, P.A. (fomzezly “Mye-rs
Bigel &: Sibley, I‘.A.” and“l\ifye:s Bigel Sihley & Sajovec, P._A..,”) (oo§lectiv¢ly “R¢spooden€f) as
a. duly licensed attorney who practineff in the area ofpatent law. fn addition to list denton 1
have also earned a Ph.D. in Biomedical Sclences:_/Pha:macology. 1 had signed an employment
agreement With kespondent. Eaclx year, ‘Rmpondent issued me K{S W-¢Z forms`to report my
income Respondeut was run by file board of directors Which in mm accepted recommendations
from amanaging nemmittee.

II. Atalllimesdnring&xetonme iome employment,!meiorexceededallreasonable
expectations o£n}y employer and excelled in die performance o£myjob duiics. During this tenure

§hadneverbeensnhicctedtoanydiscip§nawactiomm.agenemlprac&cc,fireade.

supervisors, colleagues and subordinates in a professional mannerwith fairness respect and good
will.

~ 11'{. On or about June 2, 2016, l met with Respondent’s Iawyar, Kevin Joyner
(“J'oyner”), to discuss the sex discriminang including 1113 hosii§e weak arrkaan limit I had
been experiencing while working for Rcspondei;\t. Rcsponclsnt had hired Joyner to investigate and
advise it as to complaints of sex discrimination it had received from three afits lawyer»employeee
(co'llectively “EEO ®mplawanfs”). Oo June 14, 2016, Joyner reporwd to Responc§ent’s Board of
directors in a “con§dcn¥ial memorandum” die infommtion Haat l had provided him that con.i’xrmed
Respondent’s hostile Work enviroan During aboard ofdireoiors’ meeting on luna 15, 2016,,
Rosponde:nt’s board member, Scott Hatlield, openly mfezred to my allegations about the hosd}e
Work ameronmeat as “idioiic.” Anoiher board member respondedrihat he weldd have said “munh
worse {than Hatfield ” in deem'bing his rcacfion to my complain A thin:i bowl member chide

in willie female complainants (inclnding myselt} needed to just “grow up” and stop complaining

IV. fn his memorandum of June 14, 2016, Joynei slated, “Shavma obaraeterizes her

complaint as one of a ‘hoslile work emilmnment’ though not necessarily based on discrimination

Yet, she does not believe dmi she would have bean treated due sims way Were she a male,”
Although the memorandum specifically (and erroneously) staner that l did not characterize my
confole as being necessarily based on discrimination and fails to hidieais racial discriminaiiom
affer the quxe 15, 2016 boast mae§.ug, Rosjpondent’s shareholder Julie Richardson told another
shareholder that l play the "black card” too much, nowhhsmnding file £ant’£hat at»that point l had
never made any compla?nts to Responéeat about “race” or my being ‘°b}.aelc.”

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 44 of 48

 

 

n-»-.¢

~'~....M--...»..` , .

EEOC - Charge ofDisczimination {continned) `
' Siiawna C. lemon
Page 2 of 4

Riohardson’s comment was instead based exclusively on her cwa inaccurate stereotypes about
A;&icen~Americans who my have concerns aboutdieirworkylaee.

V, On italy 13, 2016, Reapondent’s board of directors e)qielled one of tile EED *

complaining EHmbnii Stanek, as a member ofdre management committee in retaliation ibt
having compian about the hostile work environment as referenced in joyner’s mn§deniial
memorandum lnmy meetingwith Joyner, l had substantiated Staneic’s complaints aboutahostile
Work environment because of se>dgmdei in the Wodq)laee,

vI.` oaoraaeasepteaaara,2016,laudeeceaapaaeipaeiaeaama~eamee

{“SIL"), pnrsuanttoReepondeot’s policies andproeedmes.l`nthepast, Respondent‘s management
committee Would infonntiieboard of directors ofd)e employee’s election to participateintlie STL
plan, However, Rcs;)ondent xefusedmy mention w participate india S?L plan at’d)e management
committee ievel. Instead, Respondent placed die issue for discussion and vote dzningthe board of
director’smee‘£_ing schedded for October 19, 2016.Dui;ing this meeting Iwas askedto leave along
with Blizabeth Stanelc, one of the adler EBO compiainants. All but Bve (including myself and
S“tanek) ofthe approximate twenty board members voted to deny my election tc invoke the right
to participate `m the S_'II. plan even though I was ommse quali§ed. 011 infonnation and belief,
the board of directors had never previously voted audits issue as itpenainedto ita adler employeer¢,
meludjng those seeking STL for cabinet surgery, death of a nieee, severe bank pain, and an
midisctosed illnessA

V]I. Followingthis rejection ofmy efe<_:ticmw participate india STL piao, the managing
shareholder, Lynne Borchers dismissed “pwiiakmeaf’ for die “bad actors,” where she speciiicall`y
mentionedmyname and that ofBEO complainant Sianclr, :§or “hiring a.lawyec” tank in June2016
to discuss the hostile work environment Borchers saggesmd a range of punishment to the board
of directora, winding public censure, removal as a director, monetary penalties,- andfor
temination. On infouaadon and beIief, the purpose of denying my valid request for STL leave
was to wise me to experience financial eosecihatia edi'ectwould serve as a“fme” forbes/ing
participated and assistch BEO complainants during die investigation

VIII. GR October 7, 2016, Respondent’s management committee circtdated notes cf its
meetings held anonsz purina ’_l’hese notes dated Augn_at 2, 2016 contained a substantially higher
level of detail than notes previously provided to Respoiident’s shaeeholders. The notes drawer
covered a conversation theft had with Respondent’s shareholder and management committee
member Alieo Bonnen (“Boniien”), but were innocqu and contained a critical omission The
inclusion of snell statement negates the purpose ofthe notes Whioh Were disseminated to persuade
the board of directors that my conduit showeddlatthete is massolved medina and diet norma

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 45 of 48

a » vm-.~...~

»,. a»,,.......

noon ~ charge commission macon
Shawmc C. I.cmcn
Pagc 3 cf 4

business standpoictthcmmagcmom committee should consider actionto resolve this nndormining
of the them My social comments in Bonnen instead showed that I did not have any intent to
imdannina the film The notes feather highlight tila disparate treatment of the EEO complainants
where a male shannhoi<icr’s interaction with c staH`monthor mcclvi;ngthe mate shareholder yctimg
and cursan at a female statisticame described as his addressingthe initiate suitcame
“loudiy and angrdy ” No mendoza ofhis previous sinn`lar interaction with a female ata£t`memhci
was made and no statements regarding rcmcdial measures to he taken regarding his nnaoccptcbie
behavior warn expressed in thc mancganncni committee nom

IX. O.n cr about November 2, 2016, t became aware that Rcspondent’s management
committee had disch metal disonciioacon and ita retaliatory actions against me and the EBO
complainants I also became aware mar the magamnxt committee had specifically discussed
touchtat?mg inc and that another shareholder had specificity dismissed inaction to tenninato my

employment

X. Around November 4, 2016, a meeting was nailed for the shareholders of
Rcspondent’s CizcmlBio practice group of which I was n member. During this meeting
Rcspcndeot’s sharehoiderientptoyscs asked about my “intcntions” and inquired whether l was
going to soc the don this shareholder/employed Bonncn, askchv mo vdiat would happen “if
somebody pushcd” me “oii’thc clttil” Amnndthis period Iwns repeatedly asttcdto speak with
the board of directors to answer “somc difficult questions.” On November 5, 2016, Respondect’s
manager Borchois entailed inc to infonn that she was piaohig me annie agenda for the November
8, 2016 board of directors meeting based on a meeting widt ChnnBio members regarding
Wotkptace concerns but specified no farther I subsequently provided the management committh
with a dootcr’ s note that indicated I noodedto avoid shoes dunnigth time for health reasons the
hostile Wom enviroth Was taking otoil on my hesithby unitsan mo to experience Mcclty m
breathing waugh tito masturbation cf my asdimatic condition

XI. OnDcccmherZB 2016 ,ltendercdniyresignationbocmxsaioouldnoionger accept

mo boothe work environment that I hadbocn experienciogwithin Rmpondent’s wcdnptac/c

XLL On infonnation and italian Rcspnndent wronghdiy and intentionally discriminated
against me because of my gender as a females and race and color as an A§dcan-Amcrican and

retaliated against me for having engaged m protected activityin violation officio 371qu die Ctvil
Rig¥tts' slot of 1964 as attended and codified m 42 U S C. § 2000a etsegt in at leasttho following

WB,;YS§

A. lives though twas qualified to invoke tire STL plan, Respondent denied my
election for STL because ofmy gender and/or race and tunstaiiotion for havhtg cigade m

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 46 of 48

,. .... ~..... ~_... .4»..~.~..,.,_.___.~..,.. .-.~ .¢

”-w. ..~ ..» ». '.......»..~.m

,. ...._~\.,--"_.-»%.». n

 

EEOC - Charge chiserimirteiion (enniiuued)
Shawna C. Lemcn
Page 4 of4

Protected actinth by reporting dismmmatery and retaliatory ama m Respondent’s EBO
investigation Kevin Joyner,

B, Notwithstanding my eempiainis Respondent net only mind to promptly
and eHeetiveiy remediate its hostile writ environment towards me in retaliation for having
reported iiiicit discrimination Respendent encouraged continued retaliation ami encouraged a
contained hostile work environment against me alongwith the other EEG complainants

'XII{. 011 information and beiiet; even if Reapcndeat did net have the specific
discriminatory animus m terminate me and/or retaliate againstmrz, which is denied Raspondeat’s
adverse actions were ceased er innocent-ed by Raspondent’s parmexs, members principals,`
shareholders, managers and/or empioyeea who were meiivated by a discriminatery animus
because of my race and gender that were attended to cause, and did m fact cause, Rcspondent’s
adverse actions and retaliation against ma

IX. I incorporate by reference the intake questionnaire that I fled with the BEOC on
Jannary 10, 2017,

v aa//? % ,Qs“aQi¢\

Date Shawna Cannenl.emon

Case 5:18-cV-00200-FL Document 26-1 Filed 11/19/18 Page 47 of 48

M.`. .

». W~m~..,..~..¢“»

»__... w“~».. m -

aaa rem res mae U.S, &czuss_ E'MPLQYMENT anonrumw Corastsl<)N

NoTzcE ca Rlem to SuE assch on REeugsz~)

 

 

 

'o: Snawna C. Lemen Frore: Ra!e¥gh Araa Offlce
301 Keybridge D'rive 434 Fayef.taviiie Sn~eet, Suite 706
lacrrisville, MC 2?550 Raleigh, NQ 27501

{::] on narrater assume aggrieved whose manna/is
carranza/nar 529 csa §1601.7{§))

 

sees charge _ra). eeoc aepasaneave nephew Na.
" ' ' - Génerosa_ J. iabor,
aaa»zo1r~oorra maesegar¢v y (919) seasons ~

 

(see ass the additional alameda eac)psaa aaa eis mens
Nc'mcE tro me Peasos Ascale\ree: , ' . . ,

'l“ctle Vll of the Civif Rigji':ts Act of 1964, the Americans with Dlsabififies Act (ABA), or fha Genetlc lnformatiori lion ‘discrimirxation"
Act (GINA): This is your tactics of Rigbt to Sue, issued under `l'atle Vll, theAiJA or G!NA based nn the abovenumbered charga, ft has
been issued al your request Yuur lawsuit under T§tle Vlt, the ADA er GlNA must be med in a federal or state court Wl`i`l-llN. 90 DA}’S
of your receipt of this netice; er your right fo sue based on this charge will be inst (The time limit for nine suit based on a claim under
stale inw may be different)

shore than 188 days have passed since the filing of this charges

Less than 180 days have passed since the filing of this charge burl have determined that it is unlikely that the EEOC witt
be able to complete its adminlst:afive processing within 'ISG days from the ailing af this charge

The §EOC is terminating its pmcessmg of this charge

EH l:lH

Tna EEDC wi§l oontlnue to process this charge

ss Diseriminatien in E.mployment Act (AD.E.A): Yr>u may sua under the ADEA at any time from 60 days afterthe charge was filed until

90 days after you receive notice that we have completed action on the charge in this regard, the paragraph marked below epp¥¥es to
your essex . '

[]

t The EEOC is causing your-case."'l'h’e'refore, yost lawsuit easter the ADEA must be"flied in federal ar state smart Wl`l`§lhi
ge DAYS of your receipt of this Notice. Othen~ise, year right fe sue based en the above-numbered charge will be test

m The EEOC is continuing its handling cf year ADEA case. chever, if 6() days have passed since the tang of the sharesi
yca may file suit in federal cr state court under the ADEA at this ama

Equal Pay Act (EPA): You a¥mady have the right to sue under the EPA {§lieg an EEQC charge is not required.) EPA sulls must be wonght
in federal or'stale ecurt within 2 years (3 years for willful violations) of the alleged EPA underpayment This means that backpay due for
any viofations that occurred more then 2 y§a'x~s {3 y canal before you fife suit may not be collectib!e.

lt you file suil. based on this charge please send a copy of your court complaint in this office

On behalf of the Commiasion

/;3’:$%/ .. /»aL§'»»/i/

 

 

 

EBCSQ$L!FS$($} 'rhcmas M` Coic§¢ugh, (Dafe Mal`l’ed)
Deputy Birec:tor
m kevin Joyner _ ~ ~ J,. Heydt.Ph§lbeck
OGLETREE DEAK[NS BAIL£Y & DIXQN
4208 Sbc Foz'ks RDaC! 434 Payetteville Street
Suite 1190 Suite 2500
s=..».w:gh, lee 21ser q Raleigh, NC 2’?60'!
Case 5:18-cV-00200-FL Document 26-1 l-lleu lifts/le wage 46 w 40

